RESOLUCIÓN
Atendida la recomendación de la Directora Administrativa de los Tribunales, se enmienda la Regla 4(a) para Casos Civiles de Litigación Compleja, 4 L.P.R.A. Ap. XXVII, de manera que exprese lo siguiente:

Regla 4. Determinación de caso Civil de litigación compleja

(A) Uno o más casos de una región judicial Cuando se trate de uno o más casos de una región judicial, un Juez o una Jueza del Tribunal de Primera Instancia, motu proprio o a instancia de parte mediante moción, puede solicitar que el caso se tramite como un caso civil de litigación compleja. El Juez o la Jueza del Tribunal de Primera Instancia referirá el asunto a la Jueza Administradora o al Juez Administrador de la región judicial para su oportuna determinación. Hecha la determinación de caso complejo, la Jueza Presidenta o el Juez Presidente designará la Jueza o el Juez del Tribunal de Primera Instancia que atenderá el caso. La asignación que con ese propósito hubiese realizado un Juez Administrador o una Jueza Administradora Regional a la fecha de aprobación de esta enmienda se entenderá ratificada para todos los efectos.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Asociado señor Rivera Pérez no interviene.
(Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina